DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-8 are pending.
	The prior art submitted on 11/25/20 has been considered.

Claims Interpreted under 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre- AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 
35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claim limitation "display unit”, “display control unit” has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder ("unit") coupled with functional language "that displays a command display", “that controls actuation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, claims 1-6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Spec. para [0061-0064].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (5937143).
	As per claims 1 and 8, Watanabe et al. disclose a teaching apparatus, and a non-transitory computer-readable storage medium, comprising: a display unit that displays a command display area in which a plurality of input motion commands of a robot are displayed (see at least columns 1-2, lines 25-7, disclose a display device is provided with a touch panel on the display screen thereof, and an operation command for moving the robot to the position of one specified taught point is generated by operation command generating means; and columns 3-4, lines 8-7 disclose in figure 3, the robot teaching pendant 10 comprises the graphic display device 40, and an operator panel located on the right of the device 40 is provided with various control switches), an extraction display area in which at least one motion command extracted from the plurality of motion commands displayed in the command display area is displayed (see at least column 4, lines 8-55, disclose in figure 4, taught points 41 are displayed on the display screen of the graphic display device 40 on the basis of three-dimensional data in buffered robot programs from the robot controller; also in figure 5, coordinate axes 44 are displayed for each of the taught points 41 of the robot programs displayed on the display screen of the graphic display device 40; and in figure 6, a shape near the TCP of the robot is graphically displayed on the display screen of the graphic display device 40, together with the taught points 41 of the robot program), and a settings input area in which details of the extracted motion command are set (see at least column 5, lines 16-59, disclose in figures 7-8, an operation for specifying one of the taught points 41 of the robot programs displayed on the display screen of the graphic display device 40, specifying by fingering one of the taught points being displayed on the graphic display device 40 and moving the finger, keeping contact with the touch-panel, in a direction as indicated by an arrow 48, the taught point 41a will move to the destination of the finger, following the movement of the finger); and a display control unit that controls actuation of the display unit (see at least columns 1-2, lines 25-7; and column 3, lines 1-7), wherein the display control unit extracts and displays a motion command related to one of position information, velocity information, and acceleration information of the robot out of the plurality of motion commands displayed in the command display area in the extraction display area (see at least columns 1-2, lines 48-7; and columns 4-5, lines 65-15, all para. disclose an operation command for moving the robot to the position of one specified taught points is generated by operation command generating means and also specifying the moving direction, cause the robot to move on a plane including specified taught points). 
	As per claim 2, Watanabe et al. disclose the display control unit collectively displays the extraction display area (see at least column 4, lines 8-55, disclose in figure 4, taught points 41 are displayed on the display screen of the graphic display device 40 on the basis of three-dimensional data in buffered robot programs from the robot controller; also in figure 5, coordinate axes 44 are displayed for each of the taught points 41 of the robot programs displayed on the display screen of the graphic display device 40; and in figure 6, a shape near the TCP of the robot is graphically displayed on the display screen of the graphic display device 40, together with the taught points 41 of the robot program) and the settings input area (see at least column 5, lines 16-59, disclose in figures 7-8, an operation for specifying one of the taught points 41 of the robot programs displayed on the display screen of the graphic display device 40, specifying by fingering one of the taught points being displayed on the graphic display device 40 and moving the finger, keeping contact with the touch-panel, in a direction as indicated by an arrow 48, the taught point 41a will move to the destination of the finger, following the movement of the finger).
	As per claim 3, Watanabe et al. disclose the display control unit displays the extracted motion commands in the extraction display area in a chronological order (see at least figure 7, and column 5, lines 16-59, disclose a pop-up menu 47, for “operation of taught points” appears on the screen in a chronological order of “move to”, “position”, “cancel”).
As per claim 4, Watanabe et al. disclose the display control unit displays only one of the command display area (see at least figure 3, column 3, lines 38-59, disclose the command display area, an operator panel located on the right of the device 40 is provided with various control switches) and the extraction display area (see at least figure 4, column 4, lines 12-36, disclose taught points 41 are displayed on the display screen of the graphic display device 40).
As per claim 5, Watanabe et al. disclose the display control unit displays the settings input area corresponding to the details of the extracted motion command (see at least column 5, lines 16-59, disclose in figures 7-8, an operation for specifying one of the taught points 41 of the robot programs displayed on the display screen of the graphic display device 40, specifying by fingering one of the taught points being displayed on the graphic display device 40 and moving the finger, keeping contact with the touch-panel, in a direction as indicated by an arrow 48, the taught point 41a will move to the destination of the finger, following the movement of the finger); and a display control unit that controls actuation of the display unit (see at least columns 1-2, lines 25-7; and column 3, lines 1-7).
As per claim 6, Watanabe et al. disclose the display control unit displays a command input area having a command input portion for operation of inputting the motion commands of a robot (see at least columns 1-2, lines 25-7, disclose a display device is provided with a touch panel on the display screen thereof, and an operation command for moving the robot to the position of one specified taught point is generated by operation command generating means; and columns 3-4, lines 8-7 disclose in figure 3, the robot teaching pendant 10 comprises the graphic display device 40, and an operator panel located on the right of the device 40 is provided with various control switches).
As per claim 7, Watanabe et al. disclose a robot system comprising: the teaching apparatus according to claim 1; and a robot that executes a motion program created by the teaching apparatus (see at least the abstract; and columns 2-3, lines 42-7).
				

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Bruemmer et al. (7801644)
	. Evans et al. (8005572)
	. Hashimoto et al. (7501778)
	. Yasukawa et al. (7447564)
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664